Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if— 
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or 
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor. 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;

(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

Claims 1, 6-7, 9-11, 13-15, 17-19, 21, and 23 are rejected under 35 USC 102(a)(1)-(a)(2) as being anticipated by Visel (US 2015/0309992 A1).
Regarding Claim 1, Visel discloses a contextual conversation assistant (Fig. 1, ¶52, data processing platform; ¶60 and Fig. 2, the platform implements an Automatic NLP 110 and AI system 230 that outputs answers to questions) comprising: 
a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), 
wherein the contextual conversation assistant analyzes the conversation input through, at least, a comparison of said phrase with historical data (¶89, determine that a token has multiple meanings and using constraints to select one; ¶90, determine that the current token has a constraint, parser 204 accesses metadata previously generated from processing the token; ¶91, process tokens having multiple constrained meanings starting with the longest constraints first; ¶92, constraint processing fails when sentence fragment does not match the constraint (i.e., unable to extract one specific meaning and thus token is semantically ambiguous); ¶93, if at least one meaning constraint exists but was not satisfied, the intended meaning for the word is not determined by the constraint, but may be disambiguated by a subsequent iteration of the parse scan and additionally attempts to resolve this ambiguity based on prior usage of either meanings or words); and 
when an intention of said phrase is prima facie ambiguous in view of the comparison with historical data, a self-referential internal contextual analysis of each word of the phrase comprising a comparison of each word with at least one adjacent word (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., per ¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words); and 
a conversation output determined by the contextual conversation assistant wherein the conversation output is based at least in part on the contextual analysis of each word of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Regarding Claim 11, Visel discloses a method for analyzing an ambiguous phrase comprising: 
receiving a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), 
comparing the phrase with historical data with known meaning (¶89, determine that a token has multiple meanings and using constraints to select one; ¶92, constraint processing fails when sentence fragment does not match the constraint (i.e., unable to extract one specific meaning and thus token is semantically ambiguous); ¶93, if at least one meaning constraint exists but was not satisfied, the intended meaning for the word is not determined by the constraint, but may be disambiguated by a subsequent iteration of the parse scan and additionally attempts to resolve this ambiguity based on prior usage of either meanings or words); 
¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached); and 
generating a conversation output based at least in part on the context of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Regarding Claims 6 and 13-15, Visel discloses wherein the contextual analysis further comprises a comparison of each word of the phrase with both a preceding word and a subsequent word (¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words; in view of ¶83, using stored semantic information of tokens to the left and tokens to the right).
Regarding Claim 7, Visel discloses wherein the contextual analysis further comprises a comparison of each word of the phrase with all remaining words of the phrase (¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., when a word meaning cannot be determined, the word meaning may be determined by subsequent words in the sentence).
Regarding Claim 18, Visel discloses wherein the conversation output comprises a request for the user to restate the conversation input (¶159, when there are multiple meanings of the same word match the sentence context, resolve the ambiguity by querying a user or administrator for resolution, for example, by requesting a definition of an unknown word). 
Regarding Claim 19, Visel discloses a contextual conversation assistant comprising: 
a conversation input from a user comprising at least one phrase, said phrase comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs at least a next sentence or sentence fragment to be processed; see example sentence in ¶80 and ¶¶81-82, tokenize each word and store semantic information (storage 114) relating to each token comprising semantic structure information for the token and at least one token to the token’s left and at least one token to the token’s right; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), an intention of said phrase being prima facie ambiguous (¶89, determine that a token has multiple meanings and using constraints to select one), 
wherein the contextual conversation assistant analyzes the conversation input through a self-referential internal contextual analysis of each word of the phrase comprising at least a ¶102, in cases in which a word meaning cannot be determined at the current iteration pass, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶86, Parser 204 then processes the next token(s) in the sentence or sentence fragment until the end of the sequence of tokens is reached; i.e., when a word meaning cannot be determined, the word meaning may be determined by subsequent words in the sentence) and a comparison of each word with at least one adjacent word (per ¶102, unambiguous parsing is normally possible by processing the constraints of surrounding words); and 
a conversation output determined by the contextual conversation assistant wherein the conversation output is based at least in part on the contextual analysis of each word of the phrase, wherein said conversation output provides an intention of the conversation input (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words; in view of ¶60, based on the information provided by semantic analyzer 214, AI system 230 can provide further outputs, such as decisions, generated text responding to the sentence (e.g., answers to questions), and reference information for future decisions).
Regarding Claim 21, Visel discloses wherein the comparison of each word of the phrase is iterated until said phrase is prima facie unambiguous (¶102, identify a word meaning in later passes to identify the only realistic meaning of these previously unparsed words).
Regarding Claims 9-10, 17, and 23, Visel discloses wherein the conversation input comprises at least two phrases, each of said phrases comprising at least two words (¶79, ANLP 110 receives natural language inputs comprising speech and in response, sentence isolator 200 isolates from the inputs sentences or sentence fragments to be processed; ¶86, parser 204 processes each token or group of tokens sequentially until all metadata that can then be generated for the token(s) are determined and stored within the associated token storage 114), and an intention of at least one of said two phrases being prima facie unambiguous and an intention of at least one of said two phrases being prima fade ambiguous (¶89, in some cases, a token in token sequences may have only one possible meaning; in others, the token may have multiple meanings) and wherein the contextual analysis further comprises a comparison of each word of the ambiguous phrase with the unambiguous phrase (¶102, unambiguous parsing is normally possible by processing the constraints of the surrounding words; in view of ¶86, using metadata such as phrasal structures of surrounding words / tokens).
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3-4, 12, and 20 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Pitschel et al. (US 9922642 B2).
Regarding claims 2, 12, and 20, Visel does not disclose wherein said prima facie ambiguity comprises a knowledge of an intention of the conversation input that is more likely than not to be incorrect.
Pitschel teaches a contextual conversation assistant (Col 9, Rows 25-31, interact with user to obtain user speech input and to provide response) attempts to associate speech to text converted word tokens from a user conversation input to an actionable intent (Col 10, Rows 6-11, attempt to associate word tokens from converted speech with one or more actionable intents) wherein a knowledge of an intention of the conversation input that is more likely than not to be incorrect corresponds to prima facie ambiguity (Col 10, Rows 30-38, using context information to clarify and further define information contained in the word tokens; Col 11, Rows 12-13 and Col 12, Rows 25-37, determine the domain (actionable intent and its associated properties) with the highest confidence; Col 20, Rows 5-16, some alternatives / actionable intents have low confidence value).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine that a knowledge of an intention of the conversation input is more likely than not to be incorrect in order to generate alternative responses to user speech input (Pitschel, Col 20, Rows 1-5).
Regarding Claims 3-4, Visel does not disclose wherein the historical data comprises at least one conversation input from a different user and at least one older conversation input from the user.
Pitschel teaches using historical data comparison to analyze conversation input comprising older conversation input from the user (Col 12, Rows 40-42, determine an actionable intent associated with speech input tokens based on whether the digital assistant has previously correctly interpreted a similar request from a user) and at least one conversation input from a different user (Col 16, Rows 40-45, collect feedback information from one or more other DA clients; Rows 57 – Col 17, Row 1, crowd sourced knowledge base 358 stores crowd sourced information and organized by records of previous user requests to which the digital assistant had initially failed to successfully respond but subsequently fulfilled using crowd source information).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use conversation input from different users and older conversation input from the user in order to determine user intention and provide satisfactory responses to the same or similar user requests received in the future (Pitschel, Col 16, Row 65- Col 17, Row 1).
Claim 5 is rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Hakkani-Tur et al. (US 2015/0227845 A1).
Visel does not disclose wherein the contextual analysis is iterated until said phrase ceases to be prima facie ambiguous and achieves a threshold level of intention.
Hakkani-Tur teaches a system for receiving conversation input from a user comprising at least two words (¶32) and attempts to infer intent values for linguistic items / words (¶34, second set of linguistic items without intent label) by iteratively performing contextual analysis until the linguistic items ceases to be prima facie ambiguous and achieves a threshold level of intention (¶34, using a model to infer intent using contextual information like user selection log data comprising user selection in response to submission of user queries; ¶91, intent inference module 210 derives values for intent variables to identify intent labels associated with each linguistic item; ¶92, use Gibbs sampling to iteratively generate intent values for the linguistic items until the intent values converge on a stable approximation of the distribution of true intent values).
Hakkani-Tur, ¶34, but if the linguistic item lacks a known intent label, the computer system 102 uses a model to infer the intent; ¶92, in this iterative process, the intent values will converge on a stable approximation of the distribution of true intent values).
Claims 8, 16, and 22 are rejected under 35 USC 103(a) as being unpatentable over Visel (US 2015/0309992 A1) in view of Rusak et al. (US 2019/0103092 A1).
Visel does not disclose wherein the contextual analysis further comprises a comparison of each word of the phrase with a random sampling of the conversation input.
Rusak teaches a contextual conversation assist receiving conversation input from user (¶27, system 100 receiving user utterance and identify a request by matching the request to one or more intents and/or associated entities where user utterances include ambiguous pronouns and referents) and perform contextual analysis to map conversation input to an intention by comparing each word of the conversation input with a random sampling of the conversation input (¶29, matching an utterance to one or more intents and/or entities may be based on traversing and randomly sampling a graphical model; ¶50, graphical model / knowledge representation includes dialogue data; ¶70, current dialogue).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to perform contextual analysis comprising a comparison of each Rusak, ¶29).
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10418032 B1 discloses a conversational virtual assistant that interprets user queries to generate system response using context data including dialog history sequence to disambiguate or complete ambiguous queries.
US 9741336 B2 discloses a dialog system where for a given dialog state N, dialog function G(N) = A decides which system action to output and then after observation O has been received (input dialog information), dialog function F(N, O) = N’ decides how to update dialog state N to yield N’. Further, the dialog system implements a partially observable Markov decision process (POMDP) to track a probability distribution over many dialog states representing possible states of conversation to search for best action to take in each belief state in order to maximize sum of rewards over the whole dialog. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/16/2022